MEMORANDUM DECISION
                                                                    Feb 12 2015, 10:11 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Craig Persinger                                           Gregory F. Zoeller
Marion, Indiana                                           Attorney General of Indiana

                                                          Eric P. Babbs
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Donald W. Riddle,                                        February 12, 2015

Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         27A02-1405-CR-355
        v.                                               Appeal from the Grant Superior
                                                         Court; The Honorable Dana J.
                                                         Kenworthy, Judge;
State of Indiana,                                        27D02-1302-FA-4
Appellee-Plaintiff.




May, Judge.




Court of Appeals of Indiana | Memorandum Decision 27A02-1405-CR-355 | February 12, 2015     Page 1 of 6
[1]   Donald W. Riddle challenges the sufficiency of evidence supporting his

      conviction of Class A felony neglect of a dependent resulting in death.1


[2]   We affirm.


                                     Facts and Procedural History
[3]   In 2013, Riddle was the caretaker for Wanetta Marie Lloyd’s three children:

      D.K.B., D.W.B., and A.C., who were ages four, three, and two, respectively.

      Riddle watched the children when Lloyd worked or ran errands. His caretaking

      consisted of feeding, bathing, and playing with the children, along with general

      supervision.


[4]   Lloyd got off work in the early morning of February 13, 2013, and ran some

      errands. Lloyd stopped at the house and saw Riddle and the three children in

      the living room. The children were all sleeping. Lloyd came home later in the

      morning with breakfast for the children. Riddle told Lloyd A.C. had been sick

      and he had put her in her crib. Lloyd did not wake her. Lloyd slept until the

      afternoon, then ran more errands. Riddle told her A.C. was still sick and would

      not eat.


[5]   Riddle left the house twice that day to obtain morphine tablets. He went back

      to the house and took the tablets. Both Lloyd and Riddle smoked marijuana

      that day.




      1
          Ind. Code § 35-46-1-4 (2012).


      Court of Appeals of Indiana | Memorandum Decision 27A02-1405-CR-355 | February 12, 2015   Page 2 of 6
[6]    After returning from her errands, Lloyd prepared to take one of the older

       children shopping with her. She went to check on A.C. and returned with the

       non-responsive child. Lloyd screamed for Riddle to call 911 and said A.C. was

       not breathing.


[7]    Riddle did not call 911 and left the house. Riddle later stated this was because

       he was afraid there was a parole violation warrant for him. Lloyd ran to her

       neighbors and they called 911.


[8]    Paramedics pronounced A.C. dead on the scene. An autopsy showed A.C. had

       third degree burns, either thermal or chemical, over 30% of her upper body,

       including her head and face. The burn pattern was bright red across A.C.’s

       trunk and face. The doctor who performed the autopsy testified A.C. could

       have lost consciousness due to the burns. He stated A.C. could not have

       induced the burns herself, and life-saving treatments are available and could

       have saved her life if she had received immediate treatment. Another doctor

       stated that the burn patterns indicated placement of a burning substance on

       A.C.’s body in a non-accidental fashion.


[9]    Riddle fled the scene and hid near his father’s house before later going to see

       friends. He was subsequently arrested. On questioning, Riddle mentioned

       A.C.’s burns may have been caused by a chemical.


[10]   A jury found Riddle guilty of neglect of a dependent resulting in death,

       possession of a controlled substance, and possession of marijuana.



       Court of Appeals of Indiana | Memorandum Decision 27A02-1405-CR-355 | February 12, 2015   Page 3 of 6
                                      Discussion and Decision
[11]   Our standard of review is well-settled:

               In reviewing a challenge to the sufficiency of the evidence, this Court
               neither reweighs the evidence nor judges the credibility of witnesses.
               Instead, we will consider only the evidence that is favorable to the
               verdict and the reasonable inferences drawn therefrom. This Court
               will affirm the conviction unless no rational factfinder could have
               found the defendant guilty beyond a reasonable doubt.
[12]   Villagrana v. State, 954 N.E.2d 466, 468 (Ind. Ct. App. 2011) (internal citations

       omitted).


[13]   Ind. Code § 35-46-1-4 provides:

               (a) A person having the care of a dependent, whether assumed
               voluntarily or because of a legal obligation, who knowingly or
               intentionally:
                        (1) places the dependent in a situation that endangers the
                        dependent’s life or health;
                        (2) abandons or cruelly confines the dependent;
                        (3) deprives the dependent of necessary support; or
                        (4) deprives the dependent of education as required by law;
                        commits neglect of a dependent, a Class D felony.
               (b) However, the offense is:
                                                         *****
                        (3) a Class A felony if it is committed under subsection (a)(1),
                        (a)(2), or (a)(3) by a person at least eighteen (18) years of age
                        and results in the death of a dependent who is less than fourteen
                        (14) years of age . . . .




       Court of Appeals of Indiana | Memorandum Decision 27A02-1405-CR-355 | February 12, 2015   Page 4 of 6
[14]   A person engages in conduct knowingly if, “when he engages in the conduct, he

       is aware of a high probability that he is doing so.” Ind. Code § 35-41-2-2

       (2012).

               While the state must sustain its burden of proof on each element of an
               offense charged, such elements may be established by circumstantial
               evidence and the logical inferences drawn therefrom. Because
               knowledge, like intent, is a mental state of the actor, the trier of fact
               must resort to reasonable inferences based on the examination of the
               surrounding circumstances to reasonably infer its existence.
[15]   Perkins v. State, 181 Ind. App. 461, 468, 392 N.E.2d 490, 495 (Ind. Ct. App.

       1979) (internal citations omitted).


[16]   The State presented evidence that Riddle was A.C.’s main caretaker during the

       twenty-four hour period before her death was discovered, that Riddle had

       ignored A.C. during that time, that A.C.’s burns were not accidental or self-

       inflicted, that A.C.’s life could have been saved if she had received immediate

       treatment for her burns, that Riddle had voluntarily become intoxicated while

       caring for A.C., that Riddle did not call 911 and instead fled the scene on

       Lloyd’s discovery of A.C., and that Riddle suggested to law enforcement in his

       statement that the burns were caused by a chemical.


[17]   That was sufficient evidence to establish Riddle knew A.C. had been severely

       burned and was in need of medical treatment, but did not access such treatment

       for her. Thus, the evidence suggests he either knowingly or intentionally placed

       A.C. in a situation that endangered her life or health. See Ware v. State, 441
N.E.2d 20, 23 (Ind. Ct. App. 1982) (conviction upheld as knowingly neglectful


       Court of Appeals of Indiana | Memorandum Decision 27A02-1405-CR-355 | February 12, 2015   Page 5 of 6
       when defendant subjectively aware of high probability of danger to the

       dependent).


[18]   As there was sufficient evidence Riddle neglected a dependent resulting in her

       death, we affirm.


[19]   Affirmed.


       Barnes, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 27A02-1405-CR-355 | February 12, 2015   Page 6 of 6